DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/27/2020.
	Claims 1-20 are pending in this application.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/27/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings

4.	The drawing is objected to for the following reason:

	Appropriate correction is required.
	
Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-5, 7, 9, 10, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0138114)
	Regarding claim 1, Lee discloses a semiconductor package comprising:
	a semiconductor chip 42 (fig. 8);
	a redistribution insulating layer 12&22&32&38 having a first opening 36&381;
	an external connection bump 46 including a first portion filling the first opening 36&381;
	a lower bump pad 34/47 including a first surface and a second surface opposite the first surface, the first surface including a contact portion that directly contacts the first portion of the external connection bump 46 and a cover portion surrounding side surfaces of the contact portion;
	a first conductive barrier layer 48 surrounding side surfaces (surfaces that facing dielectric layer 32) of the lower bump pad 34/47 and disposed between the lower bump pad 34/47 and the redistribution insulating layer 32, and
	a redistribution pattern 24 directly contacting the second surface of the lower bump pad 24/47 and configured to electrically connect the lower bump pad 34/47 to the semiconductor chip 42.

	Regarding claim 2, Lee discloses the semiconductor package of claim 1, wherein a length in a vertical direction (of the narrower portion) of the lower bump pad 34/47 is substantially identical to a length in the vertical direction of the first conductive barrier layer 48.  See fig. 8.



	Regarding claim 4, Lee discloses the semiconductor package of claim 1, wherein: 42the lower bump pad 34/47 includes copper; and the first conductive barrier layer includes at least one compound selected from nickel and titanium.  See paras. 0023, 0025.

	Regarding claim 5, Lee discloses the semiconductor package of claim 1, further comprising a second conductive barrier layer (lateral portion of seed layer 48 formed between and in contact with conductive layer 34/47 and dielectric layer 32) disposed on the cover portion of the lower bump pad.  See fig. 8.

	
	Regarding claim 7, Lee discloses the semiconductor package of claim 1, further comprising: 
	a molding layer 44 disposed on the redistribution insulating layer, the molding layer surrounding the semiconductor chip 42, wherein the external connection bump 46 includes a plurality of external connection bumps, and wherein at least one of the plurality of external connection bumps does not overlap the semiconductor chip in a vertical direction.  See fig. 8.

	Regarding claim 9, Lee discloses the semiconductor package of claim 1, wherein: 
	the redistribution insulating layer further includes a second opening; and 
	the redistribution pattern further includes a conductive via pattern that fills the second opening of the redistribution insulating layer and directly contacts the second surface of the lower bump pad.  See fig. 8.

	Regarding claim 10, Lee discloses the semiconductor package of claim 9; wherein: 
	the first opening of the redistribution insulating layer has a width in a horizontal direction that increases in a direction away from the first surface of the lower bump pad, and the second opening of the redistribution insulating layer has a width that increases in a direction away from the second surface of the lower bump pad.  See fig. 8.
	
	Regarding claim 15, Lee discloses a semiconductor package comprising: 
	a semiconductor chip 42 (fig. 8); 
	a redistribution insulating layer 12&22&32&38 including an opening 36&381;
	45an external connection bump 46 including a first portion filling the opening; 
	a lower bump pad 34/47 &48 including a first conductive layer 34/47 that directly contacts a first portion of the external connection bump 46, a diffusion barrier layer (portion of seed layer 48 laterally disposed between and contacting the conductive layer 34/47 and conductive layer 24) disposed on the first conductive layer 34/47, and a 
	a first conductive barrier layer (portions of seed layer 48 disposed on sidewalls of via 36) surrounding side surfaces of the lower bump pad 34/47 and disposed between the lower bump pad 34/47 and the redistribution insulating layer 32 in a horizontal direction that is perpendicular to the vertical direction.  

	Regarding claim 18, Lee discloses the semiconductor package of claim 15. wherein a surface of a contact portion of the first conductive layer 34/47 that directly contacts the first portion of the external connection bump 46 is flat.  See fig. 8.

	Regarding claim 19, Lee discloses the semiconductor package of claim 15, wherein: the redistribution insulating layer includes an upper surface facing the semiconductor chip 42 and a lower surface opposite the upper surface; and 
	a distance in a vertical direction between a contact portion of the first conductive layer of the lower bump pad 34/47 that directly contacts the first portion of the external connection bump 46 and a lower surface of the redistribution insulating layer is in a range of about 3 µm to about 20 µm.  See fig. 8.

Claim Rejections - 35 U.S.C. § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	Claims 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0138114) in view of Yu et al. (US 2019/0139925).
	Regarding claim 8, Lee discloses the semiconductor package of claim 7, wherein the molding layer 44 surrounds side surfaces of the semiconductor chip 42.

	Lee fails to teach the molding layer 44 exposes an upper surface of the semiconductor chip, wherein an upper surface of the molding layer is coplanar with the upper surface of the semiconductor chip.  

	Yu discloses a semiconductor package shown in figure 6, comprising a molding layer 150 surrounds side surfaces of semiconductor chips 120B, wherein the molding layer 150 exposes an upper surface of the semiconductor chip 120B, wherein an upper surface of the molding layer 150 is coplanar with the upper surface of the semiconductor chip 120B.  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lee so that the molding layer 44 of Lee would expose the upper surface of the semiconductor chip, as that taught by Yu, in order to increase the heat dissipating property of the semiconductor package.  See para. 0052 of Yu.

	Regarding claim 20, Lee discloses the semiconductor package of claim 15, further comprising: 
	a molding layer 44 disposed on the redistribution insulating layer, the molding layer 44 surrounding side surfaces of the semiconductor chip.  See fig. 8

	Lee fails to disclose:
	the molding layer exposing an upper surface of the semiconductor chip;
	an adhesive member disposed on an upper surface of the semiconductor chip and disposed on an upper surface of the molding layer; and 
	a heat dissipation member attached onto the upper surface of the semiconductor chip 47and the upper surface of the molding layer by the adhesive member.

	Yu discloses a semiconductor package shown in figure 6, comprising:
	a molding layer 150 surrounds side surfaces of semiconductor chips 120B, wherein the molding layer 150 exposes an upper surface of the semiconductor chip 120B;
	an adhesive member 214 disposed on an upper surface of the semiconductor chip 120B and disposed on an upper surface of the molding layer 150; and 
	a heat dissipation member 212 attached onto the upper surface of the semiconductor chip 120B 47and the upper surface of the molding layer 150 by the adhesive member 214.

.

Allowable Subject Matter

10.	Claims 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor package (in addition to the other limitations in the claim) further comprising:
	Claim 6: 
	wherein the second conductive barrier layer surrounds a side wall of the external connection bump.  

	Claims 16-17:
	a second conductive barrier layer that is disposed on the cover portion of the first conductive layer in the vertical direction and surrounds a side wall of the external connection bump.  

Allowance / Reasons for Allowance

11.	Claims 11-14 are allowed.  
The following is an examiner’s statement of reason for allowance:  
None of the references of record teaches or suggests the claimed semiconductor package (in combination set forth in the claim) comprising:
	a second conductive barrier layer disposed on the cover portion of the lower bump pad 34/47 and surrounding a side wall of the external connection bump, 
	wherein a surface of the external connection bump contacting the contact portion of the lower bump pad is coplanar in a vertical direction with a surface of the second conductive barrier layer that directly contacts the cover portion of the lower bump pad, the vertical direction is perpendicular to the horizontal direction.  

Conclusion

12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 19, 2021